      Case 2:02-cr-00257-WBS Document 386 Filed 09/14/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:02-cr-00257 WBS
13                Plaintiff,

14        v.                                 ORDER
15   ROLAND ADAMS,

16                Defendant.

17

18                                ----oo0oo----

19             On August 5, 2020, defendant Roland Adams filed a

20   Motion to Vacate or Set Aside Restitution, which he has

21   supplemented with several additional filings.         (Docket Nos. 377,

22   380, 381, 382, 383, 385.)     Defendant apparently seeks to vacate

23   his sentence to the extent that he was ordered to pay restitution

24   in the amount of $1,201,092.90 pursuant to his convictions for

25   conspiracy to commit mail fraud and wire fraud under 18 U.S.C. §

26   371 and conspiracy to launder money under 18 U.S.C. § 1956(h).

27             The court will deny defendant’s motion.         Judge Edward

28   J. Garcia, prior to reassignment of this case to the undersigned,
                                         1
      Case 2:02-cr-00257-WBS Document 386 Filed 09/14/20 Page 2 of 2

1    determined that defendant’s plea agreement and guilty plea were

2    valid and that his appellate waiver was valid after determining,

3    among other things, that his counsel was not ineffective.         (See

4    Docket No. 355.)    Moreover, in the plea agreement, defendant

5    stated that he agreed that the preliminary restitution figure was

6    $2,124.762.82, subject to final determination after the

7    presentence report investigation, and defendant agreed to a

8    factual basis stating that if all victims were called to testify

9    at trial, the government could present evidence of actual losses

10   in excess of $2.1 million -- both figures significantly higher

11   than the ultimate restitution amount ordered by the court.

12   (Docket No. 355 at 13, 22.)1     Defendant has presented no argument

13   or evidence that warrant disturbing Judge Garcia’s

14   determinations.

15             IT IS THEREFORE ORDERED that defendant’s Motion to

16   Vacate or Set Aside Restitution (Docket No. 377) be, and the same

17   hereby is, DENIED.2

18   Dated:   September 11, 2020

19

20
21

22

23
          1    The probation officer’s recommendation for restitution
24   in the amount of $1,201,092.90 was also supported by the
     “Declaration of Victim Losses” collected by the officer. (See
25   Docket No. 104.)
26        2    To the extent that any of defendant’s other filings
27   related to this motion could be construed as separate motions
     (Docket No. 380, 381, 382, 383, and 385), they are similarly
28   DENIED.
                                     2
